UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :           21 Cr. 253 (JPC)
                                                                       :
GABRIEL CABALLERO,                                                     :               ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
JOHN P. CRONAN, United States District Judge:

        This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and the Due Process

Protections Act, Pub. L. No 116–182, 134 Stat. 894 (Oct. 21, 2020), to confirm the Government’s

disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and to summarize

the possible consequences of violating those obligations.

        The Government must disclose to the defense all information “favorable to an accused” that is

“material either to guilt or to punishment” and that is known to the Government. Id. at 87. This

obligation applies regardless of whether the defendant requests this information or whether the

information would itself constitute admissible evidence.                   The Government shall disclose such

information to the defense promptly after its existence becomes known to the Government so that the

defense may make effective use of the information in the preparation of its case.

        As part of these obligations, the Government must disclose any information that can be used to

impeach the trial testimony of a Government witness within the meaning of Giglio v. United States, 405

U.S. 150 (1972), and its progeny. Such information must be disclosed sufficiently in advance of trial in

order for the defendant to make effective use of it at trial or at such other time as the Court may order. 1

        The foregoing obligations are continuing ones and apply to materials that become known to the


        1
         This Order does not purport to set forth an exhaustive list of the Government’s disclosure
obligations.
Government in the future. These obligations also apply to information that is otherwise subject to

disclosure regardless of whether the Government credits it.

       In the event the Government believes that a disclosure under this Order would compromise

witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

substantial government interest, it may apply to the Court for a modification of its obligations, which

may include in camera review or withholding or subjecting to a protective order all or part of the

information otherwise subject to disclosure. 2

       For purposes of this Order, the Government has an affirmative obligation to seek all information

subject to disclosure under this Order from all current or former federal, state, and local prosecutors, law

enforcement officers, and other officers who have participated in the prosecution, or investigation that

led to the prosecution, of the offense with which the defendant is charged.

       If the Government fails to comply with this Order, the Court, in addition to ordering production

of the information, may:

       (1) specify the terms and conditions of such production;

       (2) grant a continuance;

       (3) impose evidentiary sanctions;

       (4) impose contempt or other sanctions on any lawyer responsible for violations of the
           Government’s disclosure obligations, or refer the matter to disciplinary authorities;

       (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

       (6) enter any other order that is just under the circumstances.

       SO ORDERED.

Dated: May 12, 2021                                 __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                           United States District Judge


       2
         The Classified Information Procedures Act sets forth separate procedures to be followed in the
event that the Government believes matters relating to classified information may arise in connection
with the prosecution. See 18 U.S.C. app. 3 § 1 et seq.
                                                   2
